Title: To Thomas Jefferson from Thomas Beale Ewell, 19 February 1807
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Geo.Town Feby: 19th 1807
                        
                        I beg good Sir, that you would not be displeased at my troubling you again—as my excuse is, nearly my all is at stake—and my hope is, I shall trouble you no more.    Since the conversation with which you
                            last favored me—I have been informed that without fail Doctr. Bullus, is to leave Washington in a short while. It is
                            scarcely necessary to remind yr. Excellency, that the office the Doctor now holds, is the one—which last year I applied
                            for—which I was then appointed to occupy—and which while I was in New York—you kindly assured me by letter, that you would
                            not neglect directing that I should hold, if the opportunity occured. You were pleased also to advise me to confer on the
                            subject with the Secy. of the Navy: and accordingly I did with such success as to receive several of the most friendly and
                            positive promises. Candor leads me to state, that these hurried me into pecuniary & matrimonial engagements—which
                            without the appointment expected—in defiance of interest—feeling & honor I shall be compelled to violate. Under
                            such circumstances I cannot be otherwise, than unusually ardent in my entreaty to your Excely. to consider my situation,
                            before you abandon the determination that I should succeed to Doctr. Bullus. all that I wish, is that you would spare but
                            a few moments for this subject: and in that case—having attended to the particulars—I am sure your high sense of Justice
                            would not suffer expectations to be excited in one—to be destroyed in a way, to endanger the destruction of his infant
                            character. Confiding in this, I cannot doubt of success in the application, while at the same time I indulge in the hope
                            that your goodness would prevent your having any pain, in befriending one so anxious to show the world, that your
                            patronage was properly bestowed, as your truly respectful and obliged Servant.
                        
                            Ths. Ewell
                            
                        
                    